Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 2

TO

CREDIT AGREEMENT

This AMENDMENT No. 2 dated as of August 27, 2012 (this “Amendment”), is entered
into among AMERICAN RENAL HOLDINGS INTERMEDIATE COMPANY, LLC, a Delaware limited
liability company (“Holdings”), AMERICAN RENAL HOLDINGS INC., a Delaware
corporation (the “Borrower”), the Subsidiary Guarantors party hereto and BANK OF
AMERICA, N.A., in its capacity as administrative agent for the Lenders (as
hereinafter defined) (in such capacity, the “Administrative Agent”), and amends
the Credit Agreement dated as of May 7, 2010 (as amended to the date hereof and
as the same may be further amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) entered into among Holdings, the Borrower, the
institutions from time to time party thereto as Lenders (the “Lenders”), the
Administrative Agent, and the other agents and arrangers party thereto.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
to effect the changes described below;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

Section1. Amendments to the Credit Agreement

 

  a) The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

“Applicable Rate” means the applicable percentage per annum set forth below
determined by reference to the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(b):

Applicable Rate

 

Pricing Level

  

Consolidated
Leverage Ratio

  

Eurodollar Rate Loans

(Letter of Credit Fees)

   

Base Rate Loans

 

        1

   >4.00:1      4.25 %      3.25 % 

        2

   <4.00:1 but>3.50:l      3.75 %      2.75 % 

        3

   <3.50:1      3.25 %      2.25 % 



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 1 shall apply, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the date on
which such Compliance Certificate is delivered.

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest that
should have been paid for such period over the amount of interest actually paid
for such period. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII. The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

  b) Schedule 2.01 to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Schedule A hereto.

Section 2. Conditions to Effectiveness

This Amendment shall become effective as of the date first written above when,
and only when, the Administrative Agent shall have received this Amendment, duly
executed by Holdings, the Borrower, the Administrative Agent and each of the
Lenders. The effectiveness of this Amendment is also conditioned upon
(i) delivery of each of the documents listed in clauses (a)-(c) below and
(ii) the payment of all fees and expenses due and payable pursuant Section 4
hereof.

 

  a) Legal Opinion. Receipt by the Administrative Agent of the legal opinion of
Simpson, Thacher & Bartlett LLP counsel to the Loan Parties.

 

  b) Corporate Documents. Receipt by the Administrative Agent of the following
(or their equivalent), each certified by the secretary or assistant secretary of
the applicable Loan Party to be true and correct and in force and effect in a
certificate in a form reasonably satisfactory to the Administrative Agent:

 

-2-



--------------------------------------------------------------------------------

(i) Articles of Incorporation. Copies of the articles of incorporation or other
charter documents of each Loan Party certified to be true and complete as of a
recent date by the appropriate Governmental Authority of the state of its
organization.

(ii) Resolutions. Copies of resolutions of the board of directors or comparable
managing body of each Loan Party approving and adopting the Amendment, the
transactions contemplated therein and authorizing execution and delivery
thereof.

(iii) Bylaws. Copies of the bylaws, operating agreement or partnership agreement
of each Loan Party (or a certification by the secretary or assistant secretary
of the applicable Loan Party that there have been no changes to such documents
as delivered to the Administrative Agent on the Closing Date).

(iv) Good Standing. Copies, where applicable, of certificates of good standing,
existence or the equivalent of each Loan Party in its state of organization,
certified as of a recent date by the appropriate Governmental Authorities of the
applicable state of organization.

 

  c) Officer’s Certificate. Receipt by the Administrative Agent of a
certificate, in form and substance reasonably satisfactory to it, of a
Responsible Officer certifying that the representations in Section 3 hereof are
true and correct as of the date first written above.

Section 3. Representations and Warranties

On and as of the date hereof, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that (x) this Amendment has been duly
authorized, executed and delivered by the Borrower and Holdings and constitutes
a legal, valid and binding obligation of the Borrower and Holdings enforceable
against the Borrower and Holdings in accordance with its terms, subject to
(i) applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to affecting creditors’ rights
generally and (ii) general equitable principles (whether considered in a
proceeding in equity or at law), (y) the representations and warranties in the
Loan Documents are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects), except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) as of such
earlier date and (z) no Default or Event of Default shall have occurred and be
continuing.

Section 4. Fees and Expenses

The Borrower agrees to reimburse the Administrative Agent for all fees due to it
and its Affiliates and also for the reasonable and invoiced out-of-pocket
expenses incurred by them in connection with this Amendment, including the
reasonable and invoiced fees, charges and disbursements of Cahill Gordon &
Reindel LLP, counsel for the Administrative Agent.

 

-3-



--------------------------------------------------------------------------------

Section 5. Reference to the Effect on the Loan Documents

Each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference in the other
Loan Documents to the Credit Agreement (including, without limitation, by means
of words like “thereunder,” “thereof” and words of like import), shall mean and
be a reference to the Credit Agreement, as amended hereby, and this Amendment
and the Credit Agreement shall be read together and construed as a single
instrument.

Except as expressly amended hereby, all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed.

The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders, Holdings, the Borrower or the Administrative Agent under any of the
Loan Documents, nor constitute a waiver or amendment of any other provision of
any of the Loan Documents or for any purpose except as expressly set forth
herein.

This Amendment is a Loan Document.

The Borrower has heretofore executed and delivered to the Administrative Agent
the Security Agreement. Each Guarantor has heretofore executed and delivered to
the Administrative Agent the Security Agreement and the Guaranty. Each Loan
Party hereby consents to this Amendment. Each Loan Party acknowledges and agrees
that, notwithstanding the execution and delivery of this Amendment, the Security
Agreement and, to the extent such Loan Party is a party thereto, the Guaranty
executed and delivered to the Administrative Agent by such Loan Party remain in
full force and effect and the rights and remedies of the Administrative Agent
thereunder and the obligations of such Loan Party thereunder remain in full
force and effect and shall not be affected, impaired or discharged hereby.

Section 6. Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

Section 7. Governing Law

This Amendment shall be construed in accordance with and governed by the laws of
the State of New York.

 

-4-



--------------------------------------------------------------------------------

Section 8. Section Titles

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.

Section 9. Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

Section 10. Severability

The fact that any term or provision of this Agreement is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.

Section 11. Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

Section 12. Waiver of Jury Trial

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

AMERICAN RENAL HOLDINGS

    INTERMEDIATE COMPANY, LLC

    By:    /s/ Steven M. Silver   Name: Steven M. Silver   Title: Authorized
Person AMERICAN RENAL HOLDINGS INC.     By:    /s/ Joseph A. Carlucci   Name:
Joseph A. Carlucci   Title: CEO AMERICAN RENAL ASSOCIATES LLC     By: AMERICAN
RENAL HOLDINGS INC.     By:    /s/ Joseph A. Carlucci   Name: Joseph A. Carlucci
  Title: CEO

 

[American Renal Credit Agreement Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------

By its signature below, each of the following Guarantors acknowledges and agrees
that, notwithstanding the execution and delivery of the foregoing Amendment, the
Security Agreement and the Guaranty remain in full force and effect.

 

AMERICAN RENAL MANAGEMENT LLC

AMERICAN RENAL PRACTICE

MANAGEMENT, LLC

AKC HOLDING LLC

JKC HOLDING LLC

ARA-BOCA RATON HOLDING LLC

ARA-OHIO HOLDINGS LLC

ARA-RHODE ISLAND DIALYSIS II LLC TEXAS-ARA LLC

ACUTE DIALYSIS SERVICES-ARA LLC

    By: AMERICAN RENAL ASSOCIATES LLC     By:    /s/ Joseph A. Carlucci   Name:
Joseph A. Carlucci   Title: CEO

AMERICAN RENAL TEXAS L.P.

AMERICAN RENAL TEXAS II, L.P.

    By: TEXAS-ARA LLC     By:    /s/ Joseph A. Carlucci   Name: Joseph A.
Carlucci   Title: CEO

 

[American Renal Credit Agreement Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------

23-Aug-2012 12:04 PM Bank of America 980-683-6339    1/1

 

BANK OF AMERICA, N.A.,

    as Administrative Agent and as a Lender

By:    /s/ James B. Meanor   Name : James B. Meanor   Title: Director

 

[American Renal Credit Agreement Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:    /s/ Lisa Minigh   Name: Lisa Minigh  
Title: Assistant Vice President

 

[American Renal Credit Agreement Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL     ASSOCIATION, as a Lender By:    /s/ Caraline J.
Vince   Name: Caraline J. Vince   Title: Assistant Vice President

 

[American Renal Credit Agreement Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------

SCHEDULE A

Schedule 2.01

Commitments and Applicable Percentages

 

Lender

   Commitment      Applicable Percentage  

Bank of America, N.A.

   $ 23,125,000.00         61.666666667%   

Barclays Bank PLC

   $ 10,625,000.00         28.333333333%   

Wells Fargo Bank, National Association

   $ 3,750,000.00         10.000000000%   

Total

   $ 37,500,000.00         100.000000000%   

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

One Bryant Park

New York, New York 10036

August 27, 2012

American Renal Holdings Inc.

66 Cherry Hill Drive

Beverly, MA 01915

Attention: Michael R. Costa, Esq., MPH

 

Re: American Renal Holdings Inc. Fee Letter

Dear Mr. Costa:

Reference is hereby made to that certain amendment, dated as of the date hereof
(the “Amendment”), to that certain credit agreement dated as of May 7, 2010 (as
amended through the date hereof and as the same may be further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among C.P. Atlas Intermediate Holdings, LLC, American Renal Holdings Inc., as
borrower (the “Borrower”), the institutions from time to time party thereto as
lenders, Bank of America, N.A. (“Bank of America”), as the administrative agent,
and the other agents and arrangers party thereto. Capitalized terms used in this
letter but not defined herein shall have the meanings assigned to such terms in
the Credit Agreement. The Amendment provides, among other things, that Bank of
America will provide $12.5 million in additional Commitments to the Borrower
under the Credit Agreement (the “Additional Commitments”).

As compensation for providing the Additional Commitments, Borrower shall pay to
Bank of America a non-refundable cash fee equal to 1.0% of the aggregate amount
of the Additional Commitments on the effective date of the Amendment. The
payment of the fee set forth in the previous sentence will be in addition to any
other costs payable pursuant to the definitive documentation for the Amendment
and will not be subject to counterclaim or setoff for, or be otherwise affected
by, any claim or dispute.

This letter itself does not constitute a commitment to provide the Additional
Commitments or any other financing.

This letter shall be governed by, and construed in accordance with, the laws of
the State of New York.



--------------------------------------------------------------------------------

23-Aug-2012 05:51 PM Bank of America 980-683-6343    1/1

If this letter agreement reflects our agreement, please indicate your acceptance
by signing in the space below.

 

Sincerely, BANK OF AMERICA, N.A. By:   /s/ James B. Meanor  

Name: James B. Meanor

  Title : Director

 

Acknowledged and Agreed as of

    the date first above written:

AMERICAN RENAL HOLDINGS INC. By:   /s/ Joseph A.Carlucci  

Name: Joseph A.Carlucci

Title: CEO



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

AMERICAN RENAL HOLDINGS
    INTERMEDIATE COMPANY, LLC     By:    /s/ Steven M. Silver  

Name: Steven M. Silver

Title: Authorized Person

 

AMERICAN RENAL HOLDINGS INC.     By:        Name:   Title:

 

AMERICAN RENAL ASSOCIATES LLC1

 

    By: AMERICAN RENAL HOLDINGS INC.     By:        Name:   Title:

 

1 

American Renal to confirm guarantors.

 

[American Renal Credit Agreement Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this unanimous written consent
as of the date first written above.

 

AMERICAN RENAL HOLDINGS, INC. By:      

Name: Joseph A. Carlucci

Title: Chairman/Director

 

By:      

Name: Syed T. Kamal

Title: Director

 

By:      

Name: John J. McDonough

Title: Director

 

By:   /s/ Steven M. Silver  

Name: Steven M. Silver

Title: Director

 

By:   /s/ Jared S. Hendricks  

Name: Jared S. Hendricks

Title: Director

 

By:      

Name: Michael E. Boxer

Title: Director

 

By:      

Name: Thomas Erickson

Title: Director

 

Page 3 of 3